Citation Nr: 0309628	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a scar of the chin.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from January 
1945 to December 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that, in 
part, denied the appellant's claim for service connection for 
scars from an injury.

The Board notes that the appellant, in March 2001, withdrew 
his request for a personal hearing at the RO.  The Board also 
notes that the appellant's claims for service connection for 
hearing loss and tinnitus were granted in a rating decision 
issued in May 2001.  Thereafter, the appellant sought an 
increase in the disability ratings assigned.  The matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate his claim.

2.  Lay evidence reveals that the appellant cut his chin 
while on active duty.

3.  Medical examination conducted in August 2001 revealed a 
chin scar.


CONCLUSIONS OF LAW

Resolving the benefit of the doubt in the appellant's favor, 
it is at least as likely as not that his current chin scar is 
related to his active service.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that that the evidence supports the 
grant of service connection for a chin scar.

This is a case in which the complete service medical records 
are not in evidence.  In cases where the veteran's service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to assist the 
claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to 
assist the veteran in developing facts pertinent to his claim 
in a case where service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  
Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The 
appellant submitted a written statement from a comrade in 
September 2002; the comrade stated that the appellant cut his 
chin while on active duty in Korea.  This statement 
corroborated earlier written statements of the appellant.  
While the RO has not had the opportunity to review this 
document, since service connection for the chin scar is 
granted herein, the Board's proceeding on the issue will not 
prejudice the appellant.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The appellant was seen at a VA medical facility in August 
2001.  Examination of his skin revealed a well-healed scar 
just below the chin.  The scar was linear, almost confluent 
the skin and approximately one-half-inch in length.  The scar 
was not tender and there was no induration.  

The Board notes that the appellant is competent to report on 
things of which he has personal knowledge, that is, what 
comes to him through his senses.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Here, the appellant has stated that he cut 
his chin while on active duty.  A comrade provided a similar 
statement.  There is nothing of record that indicates that 
these statements are not credible.  Therefore, after 
affording the appellant the benefit of the doubt, the Board 
finds that it at least as likely as not that appellant's chin 
scar described on medical examination in August 2001 is 
related to his active service and grants service connection 
for that chin scar.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, and in light of the grant of the benefit sought 
by the appellant, VA's duties have been fulfilled to the 
extent possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussion in the June 
2000 Statement of the Case (SOC) and in the May 2001 and 
April 2002 Supplemental Statements of the Case (SSOC).  The 
RO also sent the appellant a letter in March 2001 in which 
the VCAA was discussed.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained VA medical 
records.  The appellant submitted a third party statement.  
In light of the grant of service connection herein, there is 
no indication that additional available relevant medical 
records are needed.  Moreover, given the completeness of the 
present record that shows substantial compliance with the 
notice and assistance provisions of the new legislation and 
given the grant of service connection afforded the appellant 
herein, the Board finds no prejudice to the appellant by 
proceeding with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  


ORDER

The claim for service connection for a scar of the chin is 
granted.



		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

